DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 01/27/2022. Claims 2, 12, 17, 19, and 22 were canceled before. Claims 13, 20, and 25 were canceled and new claims 26-28 were added in this RCE.
Response to Arguments
Applicant’s arguments, filed 01/27/2022, with respect to claims 1, 3-11, 14-16, 18, 21, 23-24, and 26-28 have been fully considered and are persuasive. The previously given 35 U.S.C. 112(a), pre-AIA  first paragraph, and the 35 U.S.C. 112(b), pre-AIA  second paragraph, rejections are withdrawn in view of the amendment. The obviousness rejections are also hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1, 3-11, 14-16, 18, 21, 23-24, and 26-28 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and subsequently via email by Applicant’s representative Daniel M. Yeates (Reg. No. 75,430 Telephone (507) 253-8954) on February 8, 2022.


1. (Currently Amended) A computer-implemented method comprising:
identifying, by a storage system, a set of subsystems, wherein:
the storage system: 
is a multi-tier storage system;
includes a plurality of cores; and 
each subsystem in the set of subsystems is: 
communicatively connected to the storage system via a non-volatile memory express (NVMe) protocol; and 
correlated to a tier of the multi-tier storage system;
	adding a new subsystem to the storage system, wherein the adding includes establishing a connection to the new subsystem, retrieving, from the new subsystem, a set of capabilities of the new subsystem and assigning, based on the set of capabilities, the new subsystem to a tier of the storage system; 
	generating a migration plan, in response to the adding of the new subsystem, wherein the migration plan is configured to move a set of extents between two or more subsystems of the set of subsystems including at least a first extent from a first subsystem of the set of subsystems to a second subsystem of the set of subsystems, and the generating the migration plan includes:
determining a predicted workload for each extent of the set of extents;
generating a current map of core assignment for each extent; and 
generating a prospective map, where the prospective map is
based on the predicted workload of each extent and the prospective map maps each extent to a core of the plurality of cores, wherein the prospective map is configured such that each core is balanced;
assigning, based on the prospective map each extent to the mapped core; and



11. (Currently Amended) A system comprising:
	a processor; and
	a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor to:
identify, by a storage system, a set of subsystems, wherein:
the storage system: 
is a multi-tier storage system; 
stores a set of set of extents, wherein each extent is stored on one subsystem of the set of subsystems; 
includes a plurality of cores, wherein each core is assigned to process at least one extent of the set of extents, and each core of the plurality of cores is mappable to all subsystems of the set of subsystems; and 
each subsystem in the set of subsystems is: 
communicatively connected to the storage system via a non-volatile memory express (NVMe) protocol, and 
correlated to a tier of the multi-tier storage system;
add a new subsystem to the storage system, wherein the adding includes establishing a connection to the new subsystem, retrieving, from the new subsystem, a set of capabilities of the new subsystem and assigning, based on the set of capabilities, the new subsystem to a tier of the storage system;
generate a migration plan, in response to adding the new subsystem, wherein the migration plan is configured to move at least one extent of the set of 
determine a predicted workload of each extent in the set of extents;
map, based on the predicted workload of each extent 
assign, based on the mapping, each extent to the mapped core, wherein the assigning includes establishing an input/output queue (IOQ) for each extent including a first IOQ for the first extent between the mapped core and the new subsystem.


16. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to:
identify, by a storage system, a set of subsystems, wherein:
the storage system: 
is a multi-tier storage system; 
includes a plurality of cores, wherein each core of the plurality of cores are mappable to all subsystem of the set of subsystems; and 
each subsystem in the set of subsystems is: 
communicatively connected to the storage system via a non-volatile memory express (NVMe) protocol, and 
correlated to a tier of the multi-tier storage system;
add a new subsystem to the storage system, wherein the adding includes establishing a connection to the new subsystem, retrieving, from the new subsystem, a set of capabilities of the new subsystem and assigning, based on the set of capabilities, the new subsystem to a tier of the storage system;

generate a migration plan, in response to the receipt of the tiering notification, wherein the migration plan is configured to move the at least one extent of the  set of extents between two or more subsystems of the set of subsystems including at least a first extent from a first subsystem of the set of subsystems to a second subsystem of the set of subsystems;
monitor a workload for each core of the plurality of cores;
determine a predicted workload of each extent in a set of extents;
rank, based on the predicted workload, each extent of the set of extents;
map, based on the predicted workload of each extent 
establish, based on the mapping, an input/output queue (IOQ) for each extent including a first IOQ for a first extent on a first core of the plurality of cores and a second IOQ for a second extent on the first core, wherein each IOQ is processed by the mapped core of the plurality of cores;
determine, in response to the monitoring, the first core of the plurality of cores is overloaded, and the first extent of the set of extents and the second extent of the set of extents are mapped to the first core of the plurality of cores;
identify, in response to the monitoring, a second core of the plurality of cores, wherein a second workload of the second core is less than a first workload of the first core; and
re-map, based on the identification, the second extent to the second core, wherein the re-mapping includes establishing a third IOQ for the second extent on the second core and terminating the second IOQ for the second extent on the first core.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “adding a new subsystem to the storage system, wherein the adding includes establishing a connection to the new subsystem, retrieving, from the new subsystem, a set of capabilities of the new subsystem and assigning, based on the set of capabilities, the new subsystem to a tier of the storage system” and “generating a migration plan, in response to the adding of the new subsystem, wherein the migration plan is configured to move a set of extents between two or more subsystems of the set of subsystems including at least a first extent from a first subsystem of the set of subsystems to a second subsystem of the set of subsystems, and the generating the migration plan includes” and “determining a predicted workload for each extent of the set of extents” and “generating a current map of core assignment for each extent” and “generating a prospective map, where the prospective map is based on the predicted workload of each extent and the prospective map maps each extent to a core of the plurality of cores, wherein the prospective map is configured such that each core is balanced” and “assigning, based on the prospective map each extent to the mapped core” in combination with the overall claimed limitations when interpreted 
Independent claim 1 was previously rejected over a combination of Jennas et al. US 2012/0036327 (“Jennas”), Frolikov US 2019/0310892 (“Frolikov”), and Dumitrescu et al. US 2018/0107766 (“Dumitrescu”).
Although Jennas teaches that one or more storage systems may be used to implement a tiered storage system architecture and in the tiered storage system architecture, communication may be established among the storage systems, para 0026 of Jennas, this, however, does not teach “adding a new subsystem to the storage system, wherein the adding includes establishing a connection to the new subsystem, retrieving, from the new subsystem, a set of capabilities of the new subsystem and assigning, based on the set of capabilities, the new subsystem to a tier of the storage system”. In fact, Jennas is completely silent about adding a new subsystem to the storage system.
Frolikov was relied upon to teach “determining a predicted workload for each extent of the set of extents”. However, as argued by the Applicant, page 11 of the remarks of 01/27/2022, Frolikov teaches predicted workload of each processor which is different than the predicted workload of each extent. Furthermore, Frolikov is completely silent about “generating a prospective map, where the prospective map is based on the predicted workload of each extent and the prospective map maps each extent to a core of the plurality of cores, wherein the prospective map is configured such that each core is balanced”.
Dumitrescu was previously applied to the other claim limitations.

In Eda, based on an extent’s predicted workload, the extent may be moved to a higher or a lower tier of storage. For example, if the predicted workload of the extent is high, then the extent may be moved to a faster tier, while if the predicted workload of the extent is low, the extent may be moved to a slower tier, paras 0060-0061 of Eda. Although Eda is particularly relevant to extent migration of the claimed invention, Eda in combination with the other prior art of record does not render the above mentioned claim limitations obvious. Therefore, independent claim 1 is allowable.
Independent claims 11 and 16 recite similar subject matter and these claims are also allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132